Citation Nr: 0900236	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-38 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, fracture of the right scapula, for the 
period from August 8, 2005 to November 9, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture of the right scapula, for the period 
beginning on and after November 9, 2007.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals, fracture of 
right scapula, and assigned a 0 percent evaluation effective 
August 8, 2005.  The 0 percent evaluation was confirmed by 
rating dated in September 2006.

In November 2007, the evaluation for residuals, fracture of 
right scapula, was increased to 10 percent effective August 
8, 2005; and to 30 percent effective November 9, 2007.  


FINDINGS OF FACT

1.  For the period from August 8, 2005 to November 9, 2007, 
the veteran's right shoulder disability was manifested by 
decreased range of motion in the shoulder joint; medical 
evidence did not show limitation of motion of the arm at 
shoulder level.  

2.  For the period beginning on and after November 9, 2007, 
the veteran's right shoulder disability is manifested by 
tenderness, crepitus, painful movement, and limitation of 
flexion and abduction to 60 degrees following repetitive 
motion; medical evidence does not show limitation of motion 
of the arm to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  For the period from August 8, 2005 to November 9, 2007, 
the criteria for an evaluation greater than 10 percent for 
residuals, fracture of right scapula, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200 
-5203 (2008).  

2.  For the period beginning on and after November 9, 2007, 
the criteria for an evaluation greater than 30 percent for 
residuals, fracture of right scapula, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5200-5203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in August 
2005, which advised the veteran of the evidence and 
information needed to substantiate a claim for service 
connection.  This letter further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that pertained to his claim.  The Board 
acknowledges that this letter addressed service connection 
for a left shoulder disability and not a right shoulder 
disability.  The Board notes that the claim for service 
connection for right shoulder disability was inferred by the 
RO following initial development.  On review, the 
notification on the claim for service connection is 
considered adequate as the type evidence necessary to 
substantiate the claim is essentially the same for both the 
right and the left shoulders.  The absence of a letter 
specifically addressing service connection for a right 
shoulder disability is not considered prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  By 
letter dated in March 2006, the veteran was provided 
information regarding how VA assigns disability ratings and 
effective dates.  The claim was readjudicated by SOC dated in 
November 2007.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2008).  In 
line with the above reasoning, Vazquez-Flores v. Peake does 
not apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the veteran's 
claim for service connection. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran submitted copies of service records 
in support of his claim.  The RO determined that parts of the 
veteran's service treatment records were unavailable for 
review and a formal finding was completed in July 2006.  The 
Board notes that the issue on appeal is evaluation and not 
service connection.  Therefore, the unavailability of 
additional service records has no bearing on this claim.  The 
RO also requested records from St. John's Hospital (Dr. W.G.) 
pertaining to rotator cuff surgery.  A response received in 
August 2006 indicates that there were no records in the time 
frame requested and that the authorization had expired.  
Review of the claims file shows that the surgery was on the 
veteran's left shoulder.  As records pertaining to left 
shoulder surgery are not pertinent to the evaluation of 
service-connected right shoulder disability, a remand to 
obtain these records would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran underwent VA examinations in 
December 2005 and November 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted in the introduction, the RO has essentially assigned 
staged ratings.  Therefore, the Board will discuss whether 
the veteran is entitled to an evaluation greater than 10 
percent at any time during the period from August 8, 2005 to 
November 9, 2007; and whether he is entitled to an evaluation 
greater than 30 percent at any time during the period 
beginning on and after November 9, 2007.

X-rays of the right shoulder taken in November 2007 show 
arthritic changes in the shoulder joint.  The veteran is 
right hand dominant and the right arm is considered the major 
extremity.

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  

Pursuant to the rating schedule, limitation of motion to 
shoulder level in the major or minor extremity warrants a 20 
percent evaluation.  Limitation of motion to midway between 
side and shoulder level in the major extremity warrants a 30 
percent evaluation.  Limitation of motion to 25 degrees from 
the side in the major extremity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

Period from August 8, 2005 to November 9, 2007

The veteran underwent a VA examination for his left shoulder 
in December 2005.  Findings related to the right shoulder 
were also noted.  On physical examination, the shoulders were 
without redness, warmth or effusion.  Range of motion of the 
right shoulder was: forward flexion 0 to 140 degrees 
actively, passively, and repetitively without crepitus; 
abduction 0 to 150 degrees repeated actively, passively and 
repetitively with same end points; adduction 0 to 50 degrees; 
internal rotation 0 to 80 degrees repeated actively, 
passively and repetitively without signs of fatigability; and 
external rotation 0 to 80 degrees repeated actively, 
passively and repetitively with the same endpoints.  There 
were no signs of fatigability with repeat motion.  Hand grip 
was 5/5.  Biceps and triceps strength was 5/5 and shoulder 
shrug was 5/5.  Deep tendon reflexes were 2+ and equal to 
bilateral brachioradialis.  Sensation was intact to the 
bilateral upper extremities.  

On review, the criteria for an evaluation greater than 10 
percent for this period are not met or more nearly 
approximated.  Physical examination findings show some 
limitation of motion, but there is no evidence of limitation 
of motion at the shoulder level.  Objective findings do not 
support a higher evaluation based on functional impairment 
due to pain on motion.  

The Board observes that the rating schedule contains 
additional diagnostic codes pertaining to the shoulder and 
arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2008).  Evidence during the period from August 2005 to 
November 2007 does not show ankylosis of the scapulohumeral 
articulation, malunion of the humerus, recurrent dislocation 
of the scapulohumeral joint, or nonunion of or dislocation of 
the clavicle or scapula and an evaluation greater than 10 
percent is not warranted under Diagnostic Codes 5200, 5202, 
or 5203.  

For the period beginning on and after November 9, 2007

In November 2007, the RO increased the evaluation for 
residuals, fracture of right scapula, to 30 percent, 
effective November 9, 2007.  

The veteran underwent a VA examination in November 2007.  
Worksheets pertaining to bones (fractures and bone disease) 
and joints (shoulder) were completed.  The veteran reported a 
fractured right scapula in 1944 with progressive worsening.  
He takes Aleve and muscle relaxers.  X-rays of the humerus 
showed no definite fracture or bony destruction.  There were 
arthritic changes at the shoulder and the position of the 
humeral head in relation to the glenoid fossa and acromion 
process of the scapula appeared somewhat high.  Diagnosis 
following the bone portion of the examination was 
malalignment status post healed fracture of the right 
scapula.  

As part of the joints examination, the veteran reported 
giving way, instability, pain, weakness, and tenderness in 
the right shoulder.  He denied episodes of dislocation or 
subluxation, but reported locking episodes one to three times 
a month.  He reported weekly flare-ups with decreased motion 
and increased pain.  

On physical examination, range of motion of the right 
shoulder was as follows: flexion 0 to 80 degrees (active and 
passive), with pain beginning at 1 degrees; abduction 0 to 70 
degrees (active and passive) with pain beginning at 1 
degrees; external rotation 0 to 10 degrees (active and 
passive), with pain beginning at 1 degrees; internal rotation 
0 to 20 degrees (active and passive), with pain beginning at 
1 degrees.  Following repetitive use, flexion was 0 to 60 
degrees; abduction 0 to 60 degrees; and external rotation 0 
to 5 degrees.  Internal rotation was not additionally limited 
following repetitive use.  The examiner noted there was 
crepitus, tenderness, and painful movement.  X-rays of the 
right shoulder showed arthritic changes at the shoulder 
joint.  Diagnosis was degenerative joint disease right 
shoulder.  

On review, the criteria for an evaluation greater than 30 
percent for this period are not met or more nearly 
approximated.  Even considering limitation of motion 
following repetitive use, there is no evidence of arm motion 
limited to 25 degrees from the side.  The Board acknowledges 
the veteran's complaints and the examiner's findings that the 
right shoulder disability has moderate to severe effects on 
the activities of daily living.  Considering the objective 
evidence and the disability picture pertaining to the 
veteran's right shoulder, however, the Board does not find 
adequate pathology to support an evaluation greater than 30 
percent based on functional impairment due to pain on motion 
and other factors.  In this regard, the Board notes that the 
veteran has been assigned a 30 percent evaluation even though 
the evidence does not show flexion or abduction limited to 
midway between side and shoulder (45 degrees).  Thus, the 
currently assigned 30 percent evaluation appears to 
contemplate additional functional impairment.  

The Board has considered whether a higher evaluation for the 
period beginning in November 2007 is warranted under the 
additional diagnostic codes pertaining to the shoulder and 
arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2008).  On review, there is no evidence of ankylosis of 
the scapulohumeral joint or fibrous union of the humerus and 
an evaluation greater than 30 percent is not warranted under 
Diagnostic Codes 5200 or 5202.  Regarding Diagnostic Code 
5203, the Board notes that a 20 percent evaluation is the 
maximum schedular evaluation provided under the rating 
criteria for impairment of the clavicle or scapula.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Objective evidence does 
not show that the veteran is frequently hospitalized for the 
residuals, fracture of right scapula, or that such disability 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  As such, the 
requirements for referral for extraschedular evaluation are 
not met.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

For the period from August 8, 2005 to November 9, 2007, an 
evaluation greater than 10 percent for residuals, fracture of 
the right scapula, is denied.

For the period beginning November 9, 2007, an evaluation 
greater than 30 percent for residuals, fracture of the right 
scapula, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


